DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-13, 18-19, 22-23 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Tziovaras reference (discussed in greater depth infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Tziovaras to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Tziovaras assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regard to the claims 10-13 and 20-23 recitations of “determined threshold value”, it is unclear exactly what party or entity “determines” the threshold value, and it is unclear exactly how such a “determination” is made.  Do Applicants instead intent to simply call for a “threshold value”?  Please review/revise/clarify.
Claim 19 recites the limitation "the electronic component comprising at least one of an antenna or transponder".  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 and 24-29 are rejected as depending (directly or indirectly) from rejected independent claims 10 and 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 15-17, 20-21 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0220057 to Tziovaras et al. (“Tziovaras”).
	Regarding claim 10, Tziovaras anticipates a method for manufacturing (para. 1) a secured window (e.g. visually switchable window shown in fig. 5 and discussed as a security element at para. 1) in an identification card (e.g. ID card discussed at para. 3 and 172), the method comprising: i) providing a transparent window (e.g. transparent layer K) in (fig. 5) a core layer (e.g.  white core layer W); ii) embedding information (e.g. photopolymer layer P, bearing indicia as shown in fig. 5) in (e.g. within the spatial area of, as shown in fig. 5) the transparent window (K); iii) covering (fig. 5) a first side (e.g. upper 
	Regarding claim 11, Tziovaras anticipates the method of Claim 10, wherein a color of at least one of the first thermochromic layer (aforementioned initial instance of optically switchable layer O) or second thermochromic layer (aforementioned secondary instance of optically switchable layer O) is black (e.g. the dark background discussed at para. 27) when the level of heat is inferior or equal to the determined threshold value (para. 27).
	Regarding claim 15, Tziovaras anticipates the method of Claim 10, further comprising covering (fig. 5) the first thermochromic layer (aforementioned initial instance of optically switchable layer O) with a first transparent foil (e.g. upper instance of outer layer D, as shown in fig. 5 and discussed at para. 170-171).
	Regarding claim 16, Tziovaras anticipates the method of Claim 15, further comprising covering the second thermochromic layer (aforementioned secondary instance of optically switchable layer O) 
	Regarding claim 17, Tziovaras anticipates the method of Claim 10, wherein the core layer (W) is opaque (per para. 210, core layer W is white; note that white is an opaque color).
	Regarding claim 20, Tziovaras anticipates an identification card (e.g. ID card discussed at para. 3 and 172) provided with a secured transparent window (e.g. visually switchable window shown in fig. 5 and discussed as a security element at para. 1), the identification card (aforementioned ID card) comprising: i) a transparent window (e.g. transparent layer K); ii) embedded information (e.g. photopolymer layer P, bearing indicia as shown in fig. 5) in the transparent window (K);PRELIMINARY AMENDMENTPage 8Serial Number: UnassignedDkt: 5485.001US2Filing Date: Herewith iii) a first thermochromic layer (e.g. initial instance of optically switchable layer O; per para. 15, optically switchable layers can be produced using thermochromic materials) covering (fig. 5) a first side (e.g. upper side, as shown in fig. 4) of the transparent window (K) and the embedded information (P), the first thermochromic layer (aforementioned initial instance of optically switchable layer O) being configured to become substantially transparent when subjected to a level of heat greater than a determined threshold value (para. 27); and iv) a second thermochromic layer (e.g. a secondary instance of optically switchable layer O, permitted by para. 21) covering (fig. 5) a second side (e.g. lower side, as shown in fig. 4) of the transparent window (K), opposite to the first side (aforementioned upper side), the second thermochromic layer (aforementioned secondary instance of optically switchable layer O) being configured to become substantially transparent when subjected to a level of heat greater than the determined threshold value (para. 27), such that the embedded information (P) becomes visible through the transparent window (K) when both sides of the transparent window (K) are exposed to the level of heat greater than the determined threshold value (para. 27).
	Regarding claim 21, Tziovaras anticipates the identification card of Claim 20, wherein a color of at least one of the first or second thermochromic layers (aforementioned initial or secondary instance of 
	Regarding claim 25, Tziovaras anticipates the identification card of Claim 20, further comprising a first transparent foil (e.g. upper instance of outer layer D, as shown in fig. 5 and discussed at para. 170-171) covering (fig. 5) the first thermochromic layer (aforementioned initial instance of optically switchable layer O).
	Regarding claim 26, Tziovaras anticipates the identification card of Claim 25, further comprising a second transparent foil (e.g. lower instance of outer layer D, as shown in fig. 5 and discussed at para. 170-171) covering the second thermochromic layer (aforementioned secondary instance of optically switchable layer O).
	Regarding claim 27, Tziovaras anticipates the identification card of Claim 20, wherein the transparent window (K) is provided in (fig. 5) an opaque (per para. 210, core layer W is white; note that white is an opaque color) core layer (W).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tziovaras.
	Regarding claim 14, Tziovaras discloses the method of Claim 10, wherein at least one of the first or second thermochromic layers (aforementioned initial or secondary instance of optically switchable layer O) comprises thermochromic ink (para. 29).
	Tziovaras does not disclose said thermochromic layers (O) changing color at 30-35 degrees C.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen temperature at which color change initiates will simply determine the optical effect yielded within a certain temperature environment.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to designate a color change at such a particular temperature in order to provide the benefit of yielding an optical effect as desired.
Regarding claim 24, Tziovaras discloses the identification card of Claim 20, wherein at least one of the first or second thermochromic layers (aforementioned initial or secondary instance of optically switchable layer O) comprises thermochromic ink (para. 29).
Tziovaras does not disclose said thermochromic layers (O) changing color at 30-35 degrees C.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen temperature at which color change initiates will simply determine the optical effect yielded within a certain temperature environment.
	For the reasons set forth in the rejection of claim 14, supra, it would have been obvious to designate a color change at such a particular temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637